Citation Nr: 0528751	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1959, and from October 1959 to September 1975.

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In May 2005, the veteran was afforded a hearing before P. M. 
DiLorenzo, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has PTSD as a result of his 
service.  

With regard to claimed stressors, the Board notes at the 
outset that the claims file includes letters from the 
veteran, received in February and May of 2003, and May and 
June of 2004, as well as the transcript from his hearing, 
held in May 2005.  A review of this evidence shows that when 
discussing his claimed stressors, to include when being 
directly questioned about them, the veteran has consistently 
submitted vague, rambling, and nonresponsive information.  In 
each case, the veteran failed to specify the names of fellow 
servicemen whom he saw killed or wounded in combat, or to 
provide reasonably specific dates accompanied by locations of 
stressors and/or participation in combat.  In addition, 
although the severity of the stressors is a medical issue, 
the Board is not constrained from noting that he has often 
discussed things which do not appear to involve "extreme" 
stressors, which are generally required for a diagnosis of 
PTSD.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 463, 467 (4th ed. 1994) (defining "extreme" 
stressors as inter alia "life-threatening"); see also 38 
C.F.R. §§ 4.125 and 4.126 (2005) (adopting DSM-IV).  For 
example he has discussed such things as duty in conditions 
that were isolated, excessively windy, had irregular mail 
service, had no movies for three months, and had inadequate 
recreational equipment.  See May 2005 hearing transcript.  
Under the circumstances, there is no reason to assume that 
additional attempts at obtaining details of the claimed 
stressors would be productive.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor); see also Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); MANUAL M21-1, Part VI, 
11.38f(2) (Change 65, October 28, 1998).  Accordingly, 
another attempt to obtain additional details of the claimed 
stressors is not warranted.  

The veteran's discharges (DD Form 214s), and his personnel 
file (AF-7), show the following: the veteran most recent 
military occupation specialty (MOS) was "manpower management 
engineering officer"; he served in Vietnam from May 1969 to 
May 1970; his awards include the Bronze Star Medal, the 
Vietnam Service Medal (with four bronze service stars), the 
Republic of Vietnam Cross of Gallantry with palm, and the 
Republic of Vietnam Campaign Medal; he primarily served in 
technical and administrative positions during his service, to 
include duties as a radar repairman prior to 1960, as a 
"crypto maintenance" specialist in 1961, and in "manpower 
management" and "contract services" after 1965; while in 
Vietnam he served with the 6004th Support Squadron; he was 
stationed at the Bien Hoa AB (air base) (from May 9, 1969 to 
November 3, 1969), and at the Tan Son Nhut AB (from November 
3, 1969 to May 24, 1970).  

A close reading of the veteran's oral and written testimony 
shows that the only identified stressors conceivably 
involving combat or a life-threatening situation are as 
follows: at the veteran's May 2005 hearing, he appeared to 
assert that he was on temporary duty (TDY) on Quemoy (Island) 
when it was being shelled from the Chinese mainland on an 
unspecified date.  In a statement, received in February 2003, 
he stated that he was at a movie theater on Bien Hoa air base 
that was rocketed and in which "personnel were killed two 
rows down" on an unspecified date.  

In addition, the medical evidence consists of VA progress 
notes, dated between 1990 and 2004, and records from the Vet 
Center, dated in 2002.  This evidence shows that the veteran 
has received a number of PTSD diagnoses.  With regard to 
stressors, these are rarely discussed in the reports, and no 
stressors are described in detail.  The only relevant 
evidence with regard to claimed stressors is found in a 
January 2002 Vet Center report, which notes that the veteran 
"claims heavy, intense exposure to combat."  In addition, a 
December 2002 VA progress note shows that the veteran 
reported, "Specifically in Vietnam [he] was involved in a 
variety of dangerous and potentially injurious incidents 
including  going on missions as a helicopter gunner, 
experiencing a variety of traumatic events while in Vietnam 
including rocket attacks and death and injury to fellow 
soldiers."  The Board notes that the veteran did not claim 
these stressors in any of his letters, or during his May 2005 
hearing.

Despite the inconsistencies in the veteran's statements, and 
the lack of details, the Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because of 
an unconfirmed stressor is improper unless it has first been 
reviewed by the ESG or Marine Corps."  Veterans Benefits 
Administration Manual M21- 1, Part VI, Change 61, para. 
11.38(f)(4).  In this case, it does not appear that the RO 
has made an attempt to verify the claimed stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly ESG). On remand, this should be 
attempted.

There is not currently any evidence in the claims files to 
show participation in combat, or the existence of a verified 
stressor.  However, as previously noted, the veteran's DD 
Form 214 indicates that his awards include the Bronze Star 
Medal.  The veteran's personnel file does not indicate that 
he was awarded the BSM, and there is no evidence to show 
whether it was awarded for valor or for meritorious service.  
On remand, an attempt should be made to obtain the citation 
for the veteran's BSM.  

Finally, it does not appear that the veteran has been 
afforded a PTSD examination.  If otherwise warranted as 
outlined below, the veteran should be scheduled for a PTSD 
examination.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1. The RO should attempt to obtain the 
citation accompanying the veteran's award 
of his Bronze Star Medal.  If the 
citation is not available, documentation 
to this effect should be associated with 
the claims file.

2.  After completion of the development 
outlined in the first paragraph of this 
REMAND, the RO should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's claimed 
stressor, and participation in combat. 
The RO should provide USASCRUR with a 
description of the veteran's claimed 
stressors: 1) being shelled while on 
temporary duty on Quemoy Island, 2) being 
at a movie theater on Bien Hoa air base 
that was rocketed and in which personnel 
were killed; and, 3) participation in 
combat while in Vietnam serving with the 
6004th Support Squadron, to include being 
rocketed, and duty as a helicopter 
gunner.  The RO should provide USASCRUR 
with copies of the veteran's personnel 
records showing service dates, duties, 
and units of assignment.

3.  If, and only if, it is determined 
that the veteran did not participate in 
combat, and that one or more verified 
stressors exist, make arrangements for 
the veteran to be afforded an examination 
to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

4.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


